Exhibit 10.29

 

[FORM OF OFFICER PERFORMANCE SHARE AGREEMENT – [PERFORMANCE GOAL]

 

POLYCOM, INC.

 

PERFORMANCE SHARE AGREEMENT

 

[NAME]

Employee ID Number: [Number]

 

NOTICE OF GRANT

 

Polycom, Inc. (the “Company”) hereby grants you, [Name] (the “Employee”), an
award of Performance Shares under the Company’s 2004 Equity Incentive Plan (the
“Plan”). The date of this Performance Share Agreement (the “Agreement”) is
[DATE] (the “Grant Date”). Subject to the provisions of Appendix A (attached),
Appendix B (attached) and of the Plan, the principal features of this award are
as follows:

 

Target Number of
Performance Shares:    [                    ] Performance Periods:    [2007,
2008 and 2009 Fiscal Years] Vesting Schedule:    The Target Number of
Performance Shares shall vest in accordance with the following schedule provided
that the targets set forth in Appendix B for each applicable Performance Period
have been achieved:

 

Performance Period

  

Vesting Date*

  

Target Number of
Performance Shares

2007 Fiscal Year    First anniversary of the Grant Date or, if later, the date
the Committee certifies achievement of targets in [INSERT PERFORMANCE GOAL] for
such Performance Period    [INSERT NUMBER] 2008 Fiscal Year    Second
anniversary of the Grant Date or, if later, the date the Committee certifies
achievement of targets in [INSERT PERFORMANCE GOAL] for such Performance Period
   [INSERT NUMBER] 2009 Fiscal Year    Third anniversary of the Grant Date or,
if later, the date the Committee certifies achievement of targets in [INSERT
PERFORMANCE GOAL] for such Performance Period    [INSERT NUMBER]



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the targets are not met for a particular
Performance Period and therefore no vesting of the Target Number of Performance
Shares allocated to such Performance Period occurs, such Target Number of
Performance Shares shall be allocated to the next Performance Period and shall
vest if the cumulative targets for [INSERT PERFORMANCE GOAL] are met in such
subsequent Performance Period.

IMPORTANT:

 

* Except as otherwise provided in Appendix A, Employee shall not vest in the
Performance Shares unless he or she is employed by the Company or one of its
Subsidiaries through the applicable vesting date.

Your signature below indicates your agreement and understanding that this award
is subject to all of the terms and conditions contained in Appendix A, Appendix
B and the Plan. For example, important additional information on vesting and
forfeiture of the Performance Shares is contained in paragraphs 3 through 5 and
paragraph 7 of Appendix A. PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH
CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT.

 

POLYCOM, INC.     EMPLOYEE           [NAME]     [NAME]          [TITLE]    
Date: ___________, 200__     Date: ___________, 200__

 

-2-



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF PERFORMANCE SHARES

1. Grant. The Company hereby grants to the Employee under the Plan an award of
the Target Number of Performance Shares set forth on the Notice of Grant,
subject to all of the terms and conditions in this Agreement and the Plan. As of
the date of grant, the Employee is an executive officer of the Company who is
subject to Section 16 of the 1934 Act. The Performance Shares in which the
Employee may vest shall depend upon achievement of targets in growth of [INSERT
PERFORMANCE GOAL] for each Performance Period as set forth on Appendix B,
attached hereto. Achievement of such targets shall be certified by the Committee
following the end of each Performance Period and the review and approval of the
Company’s earnings results by the Company’s Audit Committee. When Shares are
paid to the Employee in payment for the Performance Shares, par value shall be
deemed paid by the Employee for each Performance Share by past services rendered
by the Employee, and shall be subject to the appropriate tax withholdings.
Unless otherwise defined herein, capitalized terms used herein shall have the
meanings ascribed to them in the Plan.

(a) As used herein, “[INSERT PERFORMANCE GOAL]” shall have the meaning ascribed
to such term in Section [INSERT SECTION] of the Plan.

2. Company’s Obligation to Pay. Each Performance Share has a value equal to the
Fair Market Value of a Share on the date that the Performance Share is granted.
Unless and until the Performance Shares have vested in the manner set forth in
paragraphs 3 through 5, the Employee shall have no right to payment of such
Performance Shares. Prior to actual payment of any vested Performance Shares,
such Performance Shares shall represent an unsecured obligation. Payment of any
vested Performance Shares shall be made in whole Shares only.

3. Vesting Schedule/Period of Restriction. Except as provided in paragraphs 4
and 5, and subject to paragraph 7, the Performance Shares awarded by this
Agreement shall vest in accordance with the vesting provisions set forth on the
first page of this Agreement. Performance Shares shall not vest in the Employee
in accordance with any of the provisions of this Agreement unless the Employee
shall have been continuously employed by the Company or by one of its
Subsidiaries from the Grant Date until the date the Performance Shares are
otherwise scheduled to vest.

4. Modifications to Vesting Schedule.

(a) Vesting upon Leave of Absence. In the event that the Employee takes an
authorized leave of absence (“LOA”), the Performance Shares awarded by this
Agreement that are scheduled to vest shall be modified as follows:

(i) if the duration of the Employee’s LOA is sixty (60) days or less, the
vesting schedule set forth on the first page of this Agreement shall not be
affected by the Employee’s LOA.

 

-3-



--------------------------------------------------------------------------------

(ii) if the duration of the Employee’s LOA is greater than sixty (60) days, the
scheduled vesting of any Performance Shares awarded by this Agreement that are
not then vested shall be deferred for a period of time equal to the duration of
the Employee’s LOA.

(b) Death or Disability of Employee. In the event that the Employee incurs a
Termination of Service due to his or her death or Disability during a
Performance Period, the Employee shall immediately vest in the number of
Performance Shares allocated to such Performance Period (as set forth on the
Notice of Grant). Notwithstanding the foregoing, if the Employee had commenced
an LOA prior to December 31st of a Performance Period and such Employee’s death
or Disability occurs during a subsequent Performance Period, the Employee shall
immediately vest in (i) the number of Performance Shares allocated to the
Performance Period in which the Employee commenced an LOA (as set forth on the
Notice of Grant) and (ii) the number of Performance Shares initially allocated
to the subsequent Performance Period in which the Employee’s death or Disability
occurred (as set forth on the Notice of Grant).

In the event that any applicable law limits the Company’s ability to accelerate
the vesting of this award of Performance Shares, this paragraph 4(b) shall be
limited to the extent required to comply with applicable law.

(c) Retirement of Employee. In the event that the Employee incurs a Termination
of Service due to his or her Retirement during a Performance Period, the
Employee shall immediately vest as to the number of Performance Shares
determined by (i) multiplying the Target Number of Performance Shares by the
percentage determined by dividing the number of days that have elapsed following
the Grant Date to the date of the Employee’s Retirement by 1095 and
(ii) subtracting the number of vested Performance Shares.

In the event that any applicable law limits the Company’s ability to accelerate
the vesting of this award of Performance Shares, this paragraph 4(c) shall be
limited to the extent required to comply with applicable law.

For purposes of this Agreement, “Retirement” means Termination of Service after
attaining either (a) age sixty-five (65), or (b) age fifty-five (55) plus a
number of Years of Service so that the sum of the Employee’s age and Years of
Service is at least sixty-five (65). For this purpose, the Employee’s “Years of
Service” equals the number of full months from the Employee’s latest hire date
with the Company (or any Subsidiary) to the date of Termination of Service,
divided by 12.

(d) Change in Control.

(i) In the event of a Change in Control, this award shall be subject to the
definitive agreement governing such Change in Control. Such agreement, without
the Employee’s consent and notwithstanding any provision to the contrary in this
Agreement or the Plan, must provide for one of the following: (a) the assumption
of this award by the surviving corporation or its parent; (b) the substitution
by the surviving corporation or its parent of an award with substantially the
same terms as this award; or (c) the cancellation of this award after payment to
the Employee in

 

-4-



--------------------------------------------------------------------------------

Shares of an amount equal to the Performance Shares subject to this award at the
time of the Change in Control. In the event the definitive agreement does not
provide for one of the foregoing alternatives with respect to the treatment of
this award, this award shall have the treatment specified in clause (c) of the
preceding sentence. The Committee may, in its sole discretion, accelerate the
vesting of this award in connection with any of the foregoing alternatives. For
purposes of this Agreement, “Change in Control” means the occurrence of any of
the following events: (a) any “person” (as such term is used in Sections 13(d)
and 14(d) of the 1934 Act) becomes the “beneficial owner” (as defined in Rule
13d-3 of the 1934 Act), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the total voting power represented
by the Company’s then outstanding voting securities; (b) the consummation of the
sale or disposition by the Company of all or substantially all of the Company’s
assets; (c) a change in the composition of the Board occurring within a one-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors; or (d) the consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or its parent) at
least fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation. “Incumbent Directors” means
directors who either (A) are Directors as of the effective date of the Plan, or
(B) are elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of the Directors at the time of such election or
nomination (but will not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to the Company).

(ii) Notwithstanding anything herein to the contrary, in the event the Employee
incurs a Termination of Service within twelve (12) months following a Change in
Control on account of a termination by the Company (or any Subsidiary) for any
reason other than Cause or on account of a termination by the Employee for Good
Reason, then this award immediately will vest in one hundred percent (100%) of
the Performance Shares subject to this Performance Share award.

For purposes of this Agreement, “Good Reason” means without the Employee’s
written consent (a) the Employee being assigned by the Company (or a Subsidiary)
to duties that are substantially inconsistent with the Employee being a senior
executive of the Company (or a Subsidiary), (b) the Employee’s principal work
location being moved more than 35 miles, (c) the Company (or a Subsidiary)
reducing the Employee’s base salary by more than 10% (unless the base salaries
of substantially all other senior executives of the Company are similarly
reduced), or (d) the Company reducing the kind or level of benefits (not
including base salary, target bonus or equity compensation) for which the
Employee is eligible (unless the level of benefits available to substantially
all other senior executives of the Company is similarly reduced).

For purposes of this Agreement, “Cause” means (a) the Employee’s failure to
perform (other than due to Disability or death) the duties of the Employee’s
position (as they may exist from time to time) to the reasonable satisfaction of
the Company (or any Subsidiary) after receipt of a written warning and at least
15 days’ opportunity to for the Employee to cure the failure, (b) any act of
dishonesty taken by the Employee in connection with the Employee’s
responsibilities as an employee that is intended to result in the Employee’s
substantial personal

 

-5-



--------------------------------------------------------------------------------

enrichment, (c) the Employee’s conviction or plea of no contest to a crime that
negatively reflects on the Employee’s fitness to perform the Employee’s duties
or harms the Company’s (or any Subsidiary’s) reputation or business, (d) the
Employee’s willful misconduct that is injurious to the Company (or any
Subsidiary), or (e) the Employee’s willful violation of a material Company (or
Subsidiary) policy. The preceding definition shall not be deemed to be inclusive
of all the acts or omissions that the Company (or any Subsidiary) may consider
as grounds for the dismissal or discharge of the Employee or any other
individual in the service of the Company (or any Subsidiary).

(iii) In the event of a Change in Control during any Performance Period, all
Performance Periods shall be deemed to end immediately prior to the Change in
Control and the number of Performance Shares in which the Employee shall be
entitled to vest in accordance with the terms of this Agreement and the Vesting
Schedule set forth on the Notice of Grant shall be one hundred percent (100%) of
the Target Number of Performance Shares (as set forth on the Notice of Grant)
less the number of vested Performance Shares.

5. Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the
Performance Shares at any time, subject to the terms of the Plan. If so
accelerated, such Performance Shares shall be considered as having vested as of
the date specified by the Committee. If the Committee, in its discretion,
accelerates the vesting of the balance, or some lesser portion of the balance,
of the Performance Shares, the payment of such accelerated Performance Shares
nevertheless shall be made at the same time or times as if such Performance
Shares had vested in accordance with the vesting schedule set forth on the first
page of this Agreement (whether or not the Employee remains employed by the
Company or by one of its Subsidiaries as of such date(s)). Notwithstanding the
foregoing, if the Committee, in its discretion, accelerates the vesting of the
balance, or some lesser portion of the balance, of the Performance Shares in
connection with the Employee’s Termination of Service (other than due to death)
and if the Employee is a “specified employee” within the meaning of Section 409A
at the time of such Termination of Service, then any such accelerated
Performance Shares otherwise payable within the six (6) month period following
the Employee’s Termination of Service instead will be paid on the date that is
six (6) months and one (1) day following the date of the Employee’s Termination
of Service, unless the Employee dies following his or her Termination of
Service, in which case, the accelerated Performance Shares will be paid to the
Employee’s estate as soon as practicable following his or her death, subject to
paragraph 9. Thereafter, such Performance Shares shall continue to be paid in
accordance with the vesting schedule set forth on the first page of this
Agreement. For purposes of this Agreement, “Section 409A” means Section 409A of
the U.S. Internal Revenue Code of 1986, as amended, and any final Treasury
Regulations and other Internal Revenue Service guidance thereunder, as each may
be amended from time to time (“Section 409A”).

6. Payment after Vesting. Any Performance Shares that vest in accordance with
paragraphs 3 through 4 will be paid to the Employee (or in the event of the
Employee’s death, to his or her estate) as soon as practicable following the
date of vesting, subject to paragraph 9. Notwithstanding the foregoing, if the
Employee is a “specified employee” within the meaning of Section 409A at the
time of the Employee’s Termination of Service (other than due to death), any
Performance Shares that vest on account of the Employee’s Termination of Service
(other than due to death) in accordance with paragraphs 3 through 4 will be paid
to the Employee no earlier than six (6) months and one (1) day following the
date of the Employee’s Termination of Service unless the

 

-6-



--------------------------------------------------------------------------------

Employee dies following his or her Termination of Service, in which case, the
Performance Shares will be paid to the Employee’s estate as soon as practicable
following his or her death, subject to paragraph 9. Any Performance Shares that
vest in accordance with paragraph 5 will be paid to the Employee (or in the
event of the Employee’s death, to his or her estate) in accordance with the
provisions of such paragraph, subject to paragraph 9. For each Performance Share
that vests, the Employee will receive one Share.

7. Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Performance Shares that have not vested pursuant to paragraphs 3
through 5 at the time of the Employee’s Termination of Service for any or no
reason shall be forfeited and automatically transferred to and reacquired by the
Company at no cost to the Company. In addition, any Performance Shares that have
not vested as of the [third] anniversary of the Grant Date, or if later, the
date the Committee certifies achievement of targets in [INSERT PERFORMANCE GOAL]
for the [third] Performance Period shall be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company.

8. Death of Employee. Any distribution or delivery to be made to the Employee
under this Agreement shall, if the Employee is then deceased, be made to the
administrator or executor of the Employee’s estate. Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

9. Withholding of Taxes. When Shares are issued as payment for vested
Performance Shares, the Company (or the employing Subsidiary) shall withhold a
portion of the Shares that have an aggregate market value sufficient to pay
federal, state, local and foreign income, social insurance, employment and any
other applicable taxes required to be withheld by the Company or the employing
Subsidiary with respect to the Shares, unless the Company, in its sole
discretion, either requires or otherwise permits the Employee to make alternate
arrangements satisfactory to the Company for such withholdings in advance of the
arising of any withholding obligations. The number of Shares withheld pursuant
to the prior sentence shall be rounded up to the nearest whole Share, with no
refund for any value of the Shares withheld in excess of the tax obligation as a
result of such rounding. Notwithstanding any contrary provision of this
Agreement, no Shares will be issued unless and until satisfactory arrangements
(as determined by the Company) have been made by the Employee with respect to
the payment of any income and other taxes which the Company determines must be
withheld or collected with respect to such Shares. In addition and to the
maximum extent permitted by law, the Company (or the employing Subsidiary) has
the right to retain without notice from salary or other amounts payable to the
Employee, cash having a sufficient value to satisfy any tax withholding
obligations that the Company determines cannot be satisfied through the
withholding of otherwise deliverable Shares. All income and other taxes related
to the Performance Shares award and any Shares delivered in payment thereof are
the sole responsibility of the Employee. By accepting this award, the Employee
expressly consents to the withholding of Shares and to any additional cash
withholding as provided for in this paragraph 9.

10. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee shall have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares

 

-7-



--------------------------------------------------------------------------------

(which may be in book entry form) shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Employee (including through electronic delivery to a brokerage account).
After such issuance, recordation and delivery, the Employee shall have all the
rights of a stockholder of the Company with respect to voting such Shares and
receipt of dividends and distributions on such Shares.

11. No Effect on Employment. Subject to any employment contract with the
Employee, the terms of such employment will be determined from time to time by
the Company, or the Subsidiary employing the Employee, as the case may be, and
the Company, or the Subsidiary employing the Employee, as the case may be, will
have the right, which is hereby expressly reserved, to terminate or change the
terms of the employment of the Employee at any time for any reason whatsoever,
with or without good cause. The transactions contemplated hereunder and the
vesting schedule set forth on the first page of this Agreement do not constitute
an express or implied promise of continued employment for any period of time. A
leave of absence or an interruption in service (including an interruption during
military service) authorized or acknowledged by the Company or the Subsidiary
employing the Employee, as the case may be, shall not be deemed a Termination of
Service for the purposes of this Agreement.

12. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of its General
Counsel, at 4750 Willow Road, Pleasanton, CA 94588, or at such other address as
the Company may hereafter designate in writing.

13. Grant is Not Transferable. Except to the limited extent provided in this
Agreement, this grant of Performance Shares and the rights and privileges
conferred hereby will not be sold, pledged, assigned, hypothecated, transferred
or disposed of any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process, until the
Employee has been issued Shares in payment of the Performance Shares. Upon any
attempt to sell, pledge, assign, hypothecate, transfer or otherwise dispose of
this grant, or any right or privilege conferred hereby, or upon any attempted
sale under any execution, attachment or similar process, this grant and the
rights and privileges conferred hereby immediately will become null and void.

14. Restrictions on Sale of Securities. The Shares issued as payment for vested
Performance Shares under this Agreement will be registered under U.S. federal
securities laws and will be freely tradable upon receipt. However, an Employee’s
subsequent sale of the Shares may be subject to any market blackout-period that
may be imposed by the Company and must comply with the Company’s insider trading
policies, and any other applicable securities laws.

15. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

16. Additional Conditions to Issuance of Certificates for Shares. The Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any U.S. state or federal law or under the
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Committee shall, in its

 

-8-



--------------------------------------------------------------------------------

absolute discretion, deem necessary or advisable; (c) the obtaining of any
approval or other clearance from any U.S. state or federal governmental agency,
which the Committee shall, in its absolute discretion, determine to be necessary
or advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the Performance Shares as the Committee may establish from
time to time for reasons of administrative convenience.

17. Plan Governs. This Agreement is subject to all the terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

18. Committee Authority. The Committee will have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Performance Shares have vested). All actions
taken and all interpretations and determinations made by the Committee in good
faith will be final and binding upon the Employee, the Company and all other
interested persons. No member of the Committee will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Agreement.

19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

20. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

21. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Employee, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A prior to the actual payment of Shares
pursuant to this award of Performance Shares.

22. Amendment, Suspension or Termination of the Plan. By accepting this
Performance Shares award, the Employee expressly warrants that he or she has
received a right to receive stock under the Plan, and has received, read and
understood a description of the Plan. The Employee understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.

23. Labor Law. By accepting this Performance Shares award, the Employee
acknowledges that: (a) the grant of these Performance Shares is a one-time
benefit which does not create any contractual or other right to receive future
grants of Performance Shares, or benefits in

 

-9-



--------------------------------------------------------------------------------

lieu of Performance Shares; (b) all determinations with respect to any future
grants, including, but not limited to, the times when the Performance Shares
shall be granted, the number of Performance Shares subject to each Performance
Share award and the time or times when the Performance Shares shall vest, will
be at the sole discretion of the Company; (c) the Employee’s participation in
the Plan is voluntary; (d) the value of these Performance Shares is an
extraordinary item of compensation which is outside the scope of the Employee’s
employment contract, if any; (e) these Performance Shares are not part of the
Employee’s normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments; (f) the
vesting of these Performance Shares will cease upon termination of employment
for any reason except as may otherwise be explicitly provided in the Plan or
this Agreement; (g) the future value of the underlying Shares is unknown and
cannot be predicted with certainty; (h) these Performance Shares have been
granted to the Employee in the Employee’s status as an employee of the Company
or its Subsidiaries; (i) any claims resulting from these Performance Shares
shall be enforceable, if at all, against the Company; and (j) there shall be no
additional obligations for any Subsidiary employing the Employee as a result of
these Performance Shares.

24. Disclosure of Employee Information. By accepting this Performance Shares
award, the Employee consents to the collection, use and transfer of personal
data as described in this paragraph. The Employee understands that the Company
and its Subsidiaries hold certain personal information about him or her,
including his or her name, home address and telephone number, date of birth,
social security or identity number, salary, nationality, job title, any shares
of stock or directorships held in the Company, details of all awards of
Performance Shares or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in his or her favor, for
the purpose of managing and administering the Plan (“Data”). The Employee
further understands that the Company and/or its Subsidiaries will transfer Data
among themselves as necessary for the purpose of implementation, administration
and management of his or her participation in the Plan, and that the Company
and/or any of its Subsidiaries may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. The Employee understands that these recipients may be
located in the European Economic Area, or elsewhere, such as in the U.S. The
Employee authorizes the Company to receive, possess, use, retain and transfer
the Data in electronic or other form, for the purposes of implementing,
administering and managing his or her participation in the Plan, including any
requisite transfer to a broker or other third party with whom he or she may
elect to deposit any Shares of stock acquired from this award of Performance
Shares of such Data as may be required for the administration of the Plan and/or
the subsequent holding of Shares of stock on his or her behalf. The Employee
understands that he or she may, at any time, view the Data, require any
necessary amendments to the Data or withdraw the consent herein in writing by
contacting the Equity Programs for the Company and/or its applicable
Subsidiaries.

25. Notice of Governing Law. This award of Performance Shares shall be governed
by, and construed in accordance with, the laws of the State of California,
without regard to principles of conflict of laws.

26. Non-Compete. The Employee agrees that for the period commencing on the date
the Employee executes this Agreement and ending on the date occurring twelve
(12) months after the Employee incurs a Termination of Service (the “Obligations
Period”), the Employee, directly or

 

-10-



--------------------------------------------------------------------------------

indirectly, whether as an employee, owner, sole proprietor, partner, director,
member, consultant, agent, founder, co-venturer or otherwise, will (a) not
engage, participate or invest in any business activity anywhere in the world
that is directly competitive with the principal products or services of the
Company and its subsidiaries (the “Businesses”) (except that it will not be a
violation of this paragraph 26 for the Employee to own as a passive investment
not more than one percent of any class of publicly traded securities of any
entity); nor (b) solicit business from any of the Businesses’ customers and
users on behalf of any business that directly competes with the Businesses.

27. Non-Solicit. The Employee agrees that for the Obligations Period, the
Employee will not either directly or indirectly solicit, induce, recruit, or
encourage any of the Company’s employees to leave their employment, or take away
such employees, either for the benefit of the Employee or on behalf of another
entity; provided, however, this provision is not enforceable with respect to the
Employee’s administrative assistant.

 

-11-



--------------------------------------------------------------------------------

APPENDIX B

PERFORMANCE TARGETS

 

-12-